      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 1 of 33




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                                                  DEC 2   3 2019
                                 SAN ANTONIO DIVISION
                                                                         CLERK, US.   OSTRCT COURT
                                                                         WESTERN   DIST          TEXAS
DR. GEORGE RICHARDSON, ROSALIE
WEISFELD, AUSTIN JUSTICE                                                               DEPU     CLERK
COALITION, COALITION OF TEXANS
WITH DISABILITIES, MOVE TEXAS
CIVIC FUND, LEAGUE OF WOMEN
VOTERS OF TEXAS, and AMERICAN GI
FORUM OF TEXAS, INC.,

        Plaintiffs,

V.                                                      Civil No. SA-19-cv-00963-OLG

TEXAS SECRETARY OF STATE, TRUDY
HANCOCK, in her official capacity as
BRAZOS COUNTY ELECTIONS
ADMINISTRATOR, and PERLA LARA, in
her official capacity as CITY OF
MCALLEN, TEXAS SECRETARY,

        Defendants.

                                              r) 1 J

        On this date, the Court considered Defendants' motions to dismiss (docket nos. 27, 29 &

30). Having considered the pending motions and the parties' briefing, the Court concludes that the

motions should be DENIED.

                                         BACKGROUND

        This case arises from provisions of the Texas Election Code (the "Election Code") related

to the process of voting by mail. Before addressing the merits of the pending motions, the Court

will briefly describe the parties and the relevant allegations.'




1
 The background provided in this Section is based on the allegations asserted in Plaintiffs'
Original Complaint. See docket no. 1 (the "Complaint").
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 2 of 33




I.     Alleged Rejection of Mail-In Ballots

       Like many states, Texas offers certain voters the opportunity to vote by mail. Specifically,

Texas offers the opportunity to vote by mail to voters who are outside of their county during

elections, voters with disabilities, voters 65 years-of-age or older, and certain voters confined in

jail but otherwise eligible to vote. See Tex. Elec. Code          §   82.00 l-.004.

       In order to vote by mail, an eligible voter must first request a mail-in ballot by completing

a mail-in ballot application at least       11   days before the election day. Id. at   §    84.00 1 & 84.007. In

order to cast his or her vote by mail, the voter must mark the ballot, place it in the official ballot

envelope provided by the county, seal the official ballot envelope, place the official ballot envelope

in the carrier envelope provided by the county, seal the carrier envelope, and sign the certificate

on the carrier envelope. Id. at   §   86.005(a)-(c). Specifically, the carrier envelope certificate requires

the voter to "certify that the enclosed ballot expresses [the voter's] wishes independent of any

dictation or undue persuasion by any person," and includes a line for the voter's signature across

the flap of the envelope. Id. at       §    86.0 13(c). The carrier envelope then must be returned to the

county in a timely manner. Id. at       §    86.006(a) & 86.0 13(c).

       Upon receipt of a mail-in ballot, the Election Code instructs each local jurisdiction's Early

Voting Ballot Board ("EVBB") or Signature Verification Committee ("SVC") to open the ballot

envelope and determine whether to accept or reject the voter's                 ballot.2     See id. at   §   87.001,



2
  The signature-comparison process is generally conducted by the Early Voting Ballot Board, a
statutorily required board established in each county that includes representatives from county
parties. See generally Tex. Elec. Code § 87.001. However, the local jurisdiction's Early Voting
Clerk ("EVC") may determine that a Signature Verification Committee should be established, in
which case the SVC will perform the signature reviews rather than the EVBB. See generally id. at
§ 87.027. An SVC is also mandatory if the EVC receives a timely petition of at least 15 registered
voters requesting such a committee. Id. at § 87.027(a-1). An SVC is composed of at least five
members and, "[i]n an election in which party alignment is indicated on the ballot," must include
at least two members designated by each county party on the ballot in equal numbers. Id. at

                                                          2
          Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 3 of 33




    87.027(a-1) & 87.041. The Section states that a ballot may only be accepted if various conditions

    are satisfied. Id. at § 87.041(b). One such provision, which is central to this lawsuit, states that the

    ballot may only be accepted if "neither the voter's signature on the ballot application nor the

    signature on the carrier envelope certificate is determined to have been executed by a person other

    than the voter, unless signed by a witness." Id. at § 87.041(b)(3). As a result of that provision, each

    EVBB or SVC is instructed to reject a ballot if the EVBB or SVC concludes that a signature on

    the carrier envelope or ballot was "executed by a person other than the voter." Id. The Election

    Code provides guidance as to which signatures an EVBB or SVC should use for the purposes of

 comparison,     see   id.   at   §   87.027(i), (j), but the Election Code contains no guidance as to the

 appropriate procedure or standard for determining that two signatures do not match, nor does it

require that EVBBs' or SVCs' members receive training in evaluating signatures. See docket no.                 1



¶ 41. As a result, Plaintiffs allege that the standard for evaluating signature matches will necessarily
vary from county to county, panel to panel, and even from meeting to meeting or ballot to ballot

within the same committee panel. See             Id.   Plaintiffs further note that the review process cannot be

performed anonymously, as the EVBB or SVC necessarily knows the identity of the voter when

determining whether a ballot should be accepted or rejected. See Id. at ¶ 42.

           If a ballot is rejected on the basis of the EVBB's or SVC's signature comparison, the
Election Code only requires that the voter be notified about the rejection of his or her ballot within

10 days following the election. Id. at § 87.0431(a). The Election Code does not require local

jurisdictions to provide a specific opportunity for the voter to verify or prove that he or she did

indeed sign the relevant documents or challenge the signature verification at any time before




§ 87.027(d). According to the Complaint, SVCs are usually established in larger counties, but may
also appear in many smaller ones. See docket no. 1 ¶ 38.

                                                            3
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 4 of 33




rejection.3   See   docket no.   1   ¶ 47. Thus, according to Plaintiffs, a "voter whose ballot is rejected is

not given any notice of [his or her] rejection prior to the rejection, any opportunity to cure [his or

her] ballot, or any ability to contest the decision of the EVBB or SVC since counties have until 10

days after the Election Day to notif' the voter of a rejected mail-in ballot." Id.

        Through these procedures, Plaintiffs allege that Texas counties rejected at least 1,873 mail-

in ballots during the 2018 general election and at least 1,567 mail-in ballots during the 2016 general

election solely on the basis of mismatching signatures. See docket no.             1   ¶   1.   Plaintiffs allege that

these procedures (and the resulting improper rejection of votes) disenfranchise certain members of

the groups who are explicitly eligible by statute to vote by mail. Finally, Plaintiffs note that certain

of those specific groups, namely the elderly and people who are disabled, are those most likely to

have signature variations that could cause improper rejection of a ballot. See                  Id.   at ¶ 46.

II.     The Parties

        Plaintiffs in this case include both individuals who had their votes rejected on the basis of

alleged signature mismatches and various organizations whose members or whose services are

allegedly affected by Texas' mail-in voting procedures.

        According to the Complaint, Plaintiff Dr. George Richardson ("Richardson") had his ballot

rejected by Brazos County officials during the 2018 general election on the basis of an alleged

signature mismatch.4 See docket no.           1   ¶ 10. Similarly, during a city run-off election in 2019, the

City of McAllen rejected Plaintiff Rosalie Weisfeld's ("Weisfeld," and with Richardson, the


  Instead, the Election Code states that a "county election officer may petition a district court for
injunctive or other relief as the court determines appropriate" if the county election officer
"determines a ballot was incorrectly rejected or accepted by the [EVBB]." Id. at § 87.127(a).
However, the language of the code appears to give the election officer discretion as to whether to
file such a petition on a voter's behalf.
  The Complaint further alleges that Richardson is a doctor and that his signature "has been used
to prescribe countless medications." See docket no. 1 ¶ 10.

                                                           4
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 5 of 33




"Individual Plaintiffs") mail-in ballot on the same basis. See id. at ¶ 11. The Complaint alleges that

Richardson and Weisfeld each received a letter following the respective election notifying them

that their ballot had been rejected on the basis of an alleged signature mismatch. See id. at ¶IJ 10-

11. The Individual Plaintiffs allege that they would have confirmed that the signatures on the

ballots were their own had they been given timely notice and the opportunity to do so. See Id.

       Plaintiff Austin Justice Coalition ("AJC") is a non-partisan, non-profit organization   that
among other servicesoperates the #ProjectOrange campaign, which involves registering eligible

voters incarcerated at the Travis County Jail and providing support in requesting and submitting

mail-in ballots. See id. at ¶ 12. Plaintiff Coalition of Texans with Disabilities ("CTD") is an

organization that "works to ensure that people with disabilities may live, work, learn, play, and

participate fully in the community of their choice." See Id. at ¶ 16. Among other things, CTD

expends resources informing voters statewide about their ability to vote by mail-in ballot and

explaining the rules and procedures for doing so. See Id. Plaintiff MOVE Texas Civic Fund

("MOVE") is a non-partisan, non-profit organization that, among other things, actively works to

register eligible young people to vote at various college campuses and to assist them with voting.

See Id. at ¶ 20. Because college students are often eligible for mail-in voting because they are away

from their counties of residence while attending school, MOVE provides various types of support

to students wishing to vote by mail. See id. at    ¶J   20-22. Plaintiff League of Women Voters of

Texas ("LWV") is a non-partisan, non-profit organization that works to register eligible

individuals to vote and to ensure that they actually cast a ballot that counts. See Id. at ¶ 24. Among

other activities, LWV expends resources to educate Texans about mail-in ballots and to provide

support to eligible voters using such ballots. See Id. at ¶J 24-25. Finally, Plaintiff American GI

Forum of Texas, Inc. ("0! Forum") is an organization whose membership includes significant



                                                   5
         Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 6 of 33




 numbers of voters who are eligible to vote by mail because they are: (1) classified as disabled

 veterans; (2) military retirees 65 years-of-age or older; and/or (3) active duty service members

 (and/or their family members) who are stationed away from their county of residence in Texas.

 See   id.   at ¶ 28. 01 Forum and its constituent chapters expend resources to register eligible Texas

 veterans and servicemembers (and their family members) to vote and to ensure that they actually

 cast a ballot that counts. See   id.   at ¶J 28-29.

             Defendant Texas Secretary of State (the "Secretary") is the Chief Election Officer of the

State of Texas (the "State"). Tex. Elec. Code             §   31.001(a). In this role, Plaintiffs allege that the

Secretary is responsible for enforcing the State's elections statutes. See docket no.           1   ¶ 32. Plaintiffs
also allege that the Secretary routinely issues guidance to the county registrars of all 254 Texas

counties on various elections procedures.          See    Id.   Defendant Trudy Hancock ("Hancock") is the

Brazos County Elections Administrator ("Brazos EA"), and she is sued in her official capacity for

the manner in which she implements the voting procedures that are at issue in this action. See                   Id.


at ¶ 33. Finally, Defendant Perla Lara ("Lara") is the Secretary of the City of McAllen, Texas

("MeAllen City Secretary," and, collectively, with Brazos EA, the "Local Defendants"). See                      Id.



at ¶ 34. The McAllen City Secretary is responsible for the administration of elections conducted

within the City of McAllen, and Lara is sued in her official capacity for the manner in which she

implements the voting procedures that are at issue in this action.           See   Id.



III.         The Pending Claims and Motions

             On August 7, 2019, Plaintiffs filed the present action seeking declaratory and injunctive

relief against Defendants.     See   docket no.   1.   Plaintiffs' Complaint asserts the following causes of

action: (1) a claim alleging the violation of the Due Process Clause of the Fourteenth Amendment

for Defendants' alleged failure to provide pre-rejection notice and an opportunity to cure to voters
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 7 of 33




 whose ballots are rejected on the basis of an alleged signature mismatch; (2) a claim alleging the

 violation of the Equal Protection Clause of the Fourteenth Amendment due to an alleged severe

burden that has been placed on voters that is not justified by a legitimate government interest; (3) a

separate claim alleging the violation of the Equal Protection Clause of the Fourteenth Amendment

due to the Secretary's, State's andlor Local Defendants' failure to provide any uniform guidelines

or principles regarding the comparison of signatures; and (4) a claim asserted only by Plaintiff

CTD alleging violations of Title II of the Americans with Disabilities Act ("ADA"), 42 U.S.C.

§   12131, et seq., and the Rehabilitation Act of 1973 ("RA"), 29 U.S.C. § 794.

         In response to Plaintiffs' claims, each Defendant filed a motion to dismiss. The McAllen

City Secretary's Motion to Dismiss essentially asserts that the McAllen City Secretary is an

improper defendant. See docket no. 27 (the "McAllen Motion"). Specifically, the McAllen Motion

states that the McAllen City Secretary merely complies with and enforces state laws and

regulations and "has no role in interpreting or litigating the constitutionality of state law" nor does

she "have the authority to defend it." See docket no. 27 ¶ 2.9. The McAllen City Secretary therefore

asserts that the claims should proceed only against state officials.      See   id.   at ¶ 2.8. Similarly, the

Brazos EA's Motion to Dismiss also essentially argues that the Brazos EA is an improper

defendant. See docket no. 29 (the "Brazos Motion"). Specifically, the Brazos Motion contends that

the Complaint specifically fails to assert claims against the Brazos EA, and that the Brazos EA is

an improper Defendant because the allegations "do not allege that [the Brazos EA] did anything

other than follow the law." Id. at p. 4. Thus, the Brazos Motion asserts that the Brazos EA has no

authority to remedy the Plaintiffs' complaints.   See   id.   Finally, the Secretary's motion to dismiss

essentially also argues that the Secretary is an improper Defendant because "Plaintiffs' alleged

injuries are neither caused by nor redressable through her." Docket no. 30 (the "Secretary's
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 8 of 33




Motion"). Thus, the Secretary argues that Plaintiffs' claims against the Secretary should be

dismissed for lack of standing, as local election authorities have the authority to provide Plaintiffs

with the relief requested. See id. at pp. 6-11. Additionally, the Secretary argues        thateven
assuming Plaintiffs have   standingthe claims should be dismissed on the basis that Plaintiffs'
Complaint fails to state any plausible claim for relief. See id. at pp. 12-20. Plaintiffs filed a

combined response in opposition to the three motions, and each Defendant filed a reply brief in

support of the respective motions. See docket nos. 32, 33, 34 & 35.

       Below, the Court addresses the merits of each motion.

                                            DISCUSSION

I.     Defendants' Motions to Dismiss for Lack of Standing

       The Secretary's Motion contends that Plaintiffs lack standing to bring claims against the

Secretary, and thus, the motion seeks dismissal pursuant to Fed. R. Civ. P. 1 2(b)( 1). See docket

no. 30 pp. 6-11. The Brazos Motion also raises standing arguments, but states that its motion is

filed pursuant to Fed. R. Civ. P. 12(b)(6). See docket no. 29 p. 4. The McAllen City Secretary

similarly moves pursuant to Rule 12(b)(6), but also asserts arguments disputing whether the

McAllen City Secretary is a proper defendant in this action. See docket no. 27 pp. 3-6. All three

motions either explicitly or implicitly implicate Article III, and thus, the Court will address them

together pursuant to Rule 12(b)(1) before moving to any analysis pursuant to Rule 12(b)(6). See,

e.g., Harold H Huggins Realty, Inc.   v.   FNC, Inc., 634 F.3d 787, 795 n.2 (5th Cir. 2011) (noting

the proper vehicle to challenge Article III standing, i.e., a jurisdictional question, is a motion to

dismiss under Rule 12(b)(1)).




                                                   8
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 9 of 33




        A. Legal Standard

        The constitutional requirement of standing contains three elements: (1) the plaintiff must

have suffered an injury-in-fact; (2) there must be a causal connection between the injury and the

conduct complained of; and (3) it must be likely that the injury will be redressed by a favorable

decision. Lujan   v.   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). The same requirements also

apply to entities seeking to establish that they have "associational" or "organizational" standing.

See OCA -Greater Houston v. Texas, 867 F.3d 604, 609-10 (5th Cir. 2017).

       "Associational standing" is derivative of the standing of the association's members,
       requiring that they have standing and that the interests the association seeks to
       protect be germane to its purpose. By contrast, "organizational standing" does not
       depend on the standing of the organization's members. The organization can
       establish standing in its own name if it meets the same standing test that applies to
       individuals.

Id. at 610 (citations and some internal quotation marks omitted).

       To show standing "[alt the pleading stage, general factual allegations of injury resulting

from the defendant's conduct may suffice, for on a motion to dismiss [a court may] presume that

general allegations embrace those specific facts that are necessary to support the claim." Lujan,

504 U.S. at 561. "[T]he injury in fact requirement under Article III is qualitative, not quantitative,

in nature," and the injury "need not be substantial." OCA -Greater Houston, 867 F.3d at 612

(citations, internal quotation marks and brackets omitted). Thus, while an injury-in-fact must be

(a) "concrete and particularized" and (b) "actual or imminent, not conjectural or hypothetical,"

Lujan, 504 U.S. at 560 (internal citations and quotation marks omitted), "it need not measure more

than an 'identifiable trifle." OCA -Greater Houston, 867 F.3d at 612 (quoting Ass 'n of Cmty Orgs.

for Reform Now v. Fowler,       178 F.3d 350, 358 (5th Cir. 1999)).
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 10 of 33




        B. Plaintiffs' Injury-in-Fact

        The Secretary's Motion asserts that Plaintiffs AJC, MOVE, CTD, LWV and GI Forum do

not have standing to assert their constitutional claims because they have failed to allege that they

suffered an injury-in-fact such that they can assert claims against the Secretary. See docket no. 30

pp. 6-8. Plaintiffs AJC, MOVE, CTD, LWV, and GI Forum contend that they have organizational

standing to assert constitutional claims against Defendants. See docket no.           1   ¶J   12, 15, 20, 24 &

28. Additionally, Plaintiffs CTD, LWV and GI Forum also appear to contend that they have

associational standing to assert certain claims on behalf of their members. See id. at ¶ 15, 24 &

28.

        As discussed above, Plaintiffs do not have a difficult standard to satisf' in order to

adequately allege an injury-in-fact at the motion to dismiss stage. With respect to "organizational

standing," the Fifth Circuit has held that "an organization has standing to sue on its own behalf

where it devotes resources to counteract a defendant's allegedly unlawful practices." Fowler, 178

F.3d at 360. Indeed, if a defendant's actions "perceptibly impair" an organization in its provision

of services, "there can be no question that the organization has suffered injury in fact." Havens

Realty Corp.   v.   Coleman, 455 U.S. 363, 379 (1982).

       Here, Plaintiffs AJC, MOVE, CTD, and LWV have each alleged that they have been forced

to expend "additional resources" in order to help counteract the impacts of Texas' allegedly

unlawful mail-in ballot    procedures.5   See docket no.   1   ¶f 13, 14, 18, 23   & 26. Such efforts help



 Defendant Secretary asserts that this is a mere "threadbare recital" which is insufficient to satisfy
the requisite pleading standard. See docket no. 35 p. 3. To the contrary, however, Plaintiffs'
Complaint provides examples of certain specific activities in which Plaintiffs engage allegedly as
a result of the Texas mail-in voting procedures. As but one example, the Complaint specifically
alleges the following with respect to Plaintiff LWV:
       LWV must expend additional staff and volunteer time and resources instructing
       voters to write out signatures neatly and have the signatures match each other as

                                                   10
     Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 11 of 33




reduce the chance of an improper ballot rejection, and Plaintiffs allege that they would not have to

expend these resources if the mail-in ballot procedures provided the safeguards of uniform

application, pre-rejection notice, and an opportunity to cure. See id.; see also Martin   v.   Kemp, 341

F. Supp. 3d 1326, 1335 (N.D. Ga. 2018), appeal dismissed, sub nom. Martin v. Sec 'y of State of

Georgia, 2018 WL 7139247 (11th Cir. Dec. 11,2018) (finding organizations had standing because

the groups "will not bear the same burden of assisting and warning voters once the State is required

to assist voters whose ballots are challenged as illegitimate and once the urgency of warning voters

is diminished by way    of due process protections"). Defendant Secretary appears to contest the

exact extent to which the plaintiff organizations' activities were "perceptibly impaired" by the

State's mail-in ballot procedures, see docket no. 35 p. 3, but the argument ignores that the Court

must accept Plaintiffs' allegations as true at this stage. Thus, it is not appropriate at this stage for

the Court to delve into the precise extent to which each organization has actually expended

resources outside of those that would otherwise be spent in order to counteract the State's mail-in

ballot procedures. Instead, the Court must accept the allegation that Plaintiffs AJC, MOVE, CTD,

and LWV have been forced to expend "additional resources" when "providing instruction and

support on mail-in ballots" in order to counteract the State's policies.6 See docket no.   1 ¶IJ   14, 18,



       much as possible in PowerPoint presentations and scripts prepared for its members
       and local-area League of Women Voters organizations to use when educating and
       providing support to mail-in ballot voters. The resources diverted for these purposes
       are transferred away from LWV's other voting-related activities.
Docket no.   1¶ 26.
6
  The Court notes that Plaintiff GI Forum does not allege that it must expend additional resources
in light of Texas' allegedly unlawful mail-in voting procedures. For that reason, the allegations in
the Complaint less clearly support Plaintiffs' position that GI Forum has suffered an injury-in-fact
such that it has organizational standing to assert its claims in this case. However, the practical
impact of this conclusion is minimal because, as explained in the next paragraph, the Court
concludes that GI Forum has adequately alleged that it has associational standing to assert claims
on behalf of its members who have allegedly suffered an injury-in-fact.

                                                  11
         Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 12 of 33




    23 & 26. And based on those allegations, Plaintiffs AJC, MOVE, CTD, and LWV have each

    adequately alleged that they have organizational standing to pursue the asserted claims.7 See, e.g.,

Fla. State Conf of N.A.A.C.P.           v.   Browning, 522 F.3d 1153, 1165 (11th Cir. 2008) (quoting

Crawford      v.   Marion Cly. Election Bd., 472 F.3d 949, 951(7th Cir. 2007)       ("[Am   organization

suffers an injury in fact when a statute 'compel[s]' it to divert more resources to accomplishing its

goals" and     " [t]he fact that the added cost has not been estimated and may be slight does not affect
standing, which requires only a minimal showing of injury.")).

           Similarly, with respect to Plaintiffs CTD's, LWV's and 01 Forum's assertion of

"associational standing," the Court concludes that each has satisfied the requisite pleading

standard. Defendant Secretary correctly notes that Plaintiffs have not alleged that spec/Ic members

each organization had their votes improperly rejected due to Texas' mail-in ballot procedures. See

docket no. 35 p. 4. Therefore, the Secretary's Motion asserts that Plaintiffs CTD, LWV, and GI

Forum "ha[ve] failed to allege facts establishing that [theirm members otherwise have standing to

sue in their own      right."8   Docket no. 30 p. 11-12. But having reviewed the Complaint, it is clear

that Plaintiffs allege that the individual members of CTD, LWV and 01 Forum "regularly vote by

mail." Docket no.      1   ¶ 19, 27 & 31. The allegations also make clear that the membership of these
organizations is comprised in significant part by individuals who are likely to be impacted by the



  The Court notes that Defendant may move again at later stages of the litigation if the evidentiary
record ultimately supports the Secretary's contention that certain or all of the organizational
Plaintiffs do not have organizational standing because they have not suffered a cognizable injury-
in-fact.
8
 Plaintiffs' response correctly notes that Defendant Secretary's Motion only explicitly challenges
Plaintiff CTD's associational standing. See docket no. 32 p. 5. However, in its reply, the Secretary
makes clear that it intended such an argument to apply equally to Plaintiffs LWV and GI Forum.
See docket no. 35 p. 4 n.4. Ultimately, the exact scope of the Secretary's Motion need not be
addressed because the Court concludes that each of the three parties adequately alleges an injury-
in-fact for the purposes of associational standing.

                                                      12
     Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 13 of 33




relevant policies at issue.    See, e.g.,   docket no.   1   ¶ 28. Thus, because the Court must assume that

these "general allegations embrace those specific facts that are necessary to support the claim,"

Lujan, 504 U.S.   at   561,   the Court will infer at this stage that at least certain members of CTD,

LWV and GI Forum have suffered an injury-in-fact as a result of Texas' mail-in ballot signature-

comparison procedures. For that reason, the Court finds that the allegations plausibly support a

claim for which Plaintiffs CTD, LWV, and GI Forum have associational standing based on injuries

allegedly suffered by their members.9

        Accordingly, the Court concludes that each Plaintiff has adequately alleged injury-in-fact

such that each Plaintiff may assert claims on its ownbehalf and/or on the behalf of its members.'°

Thus, the Court will consider the other relevant factors with respect to Plaintiffs' standing.

        C. Causation and RedressabilityTexas Secretary of State

        Defendant Secretary asserts that no Plaintiff has asserted that any applicable injury-in-fact

was caused by the Secretary's actions because any alleged injury resulted from local

determinations of signature mismatch rather than any action by the Secretary.            See   docket no. 30

pp. 9-10. Thus, the Secretary's Motion asserts that "Plaintiffs' alleged injuries turn on the actions

of local election officials and are not traceable to the Secretary." Id. Similarly, the Secretary asserts

that it is the local election officials who are in a position to provide Plaintiffs with redressability

by (i) ceasing the rejection of ballots, (ii) providing pre-rej ection notice, and/or (iii) acting in the

case of an improperly rejected ballot.       See   id. at pp. 11.




9Again, Defendants certainly may move again on this issue if discovery indicates that CTD, LWV,
and GI Forum are not in a position to assert claims on behalf of injured members, including because
their members have not or will not suffer an injury in the form of an improperly rejected ballot.
10
   The Secretary's Motion does not contend that the Individual Plaintiffs did not suffer an injury-
in-fact, and thus, the Court will not address that issue as part of this Order.

                                                         13
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 14 of 33




         Having reviewed the allegations and Plaintiffs' facial challenges to Texas' mail-in ballot

 signature-comparison procedures, the Court concludes that Plaintiffs have satisfied the causation

 and redressability pleading requirements such that Defendant Secretary is a proper defendant
                                                                                              in
 the lawsuit. The Texas Election Code names Defendant Secretary as the "chief election officer
                                                                                               of
 the state" and empowers her to (i) "assist and advise all election authorities with regard to
                                                                                               the
 application, operation, and interpretation of [the] code" and (ii) "obtain and maintain uniformity

 in the application, operation, and interpretation of [the] code and of the election laws outside
                                                                                                  [the]

 code." Tex. Elec. Code   §   3 1.001(a), 3 1.003 & 3 1.004.   For that reason, the Fifth Circuit has held

 that "[t}he facial invalidity of a Texas election statute is, without question, fairly traceable to and

 redressable by the State itself and its Secretary of State." OCA -Greater Houston, 867 F.3d at 613

(citing Tex. Elec. Code § § 31.001(a)). Importantly, the Fifth Circuit has also made clear that
                                                                                                this
is true irrespective of whether a local official is also responsible for enforcing the statute
                                                                                               in
question. See, e.g., OCA-Greater Houston, 867 F.3d at 612-13 (rejecting Secretary's
                                                                                    argument that
the plaintiffs had standing only against local government officials who enforced
                                                                                 election code
restrictions regarding eligibility to serve as interpreter). Texas law plainly states that it is
                                                                                                 the
Secretary's duty to "assist and advise all election authorities" and to "obtain and
                                                                                    maintain
uniformity" in the interpretation and application of the Election Code, and such duties no
                                                                                           doubt
include the obligation to ensure that the provisions of the Election Code are being
                                                                                    enforced in a
way that is consistent with the United States Constitution and federal law. For that
                                                                                     reason, it is
apparent thatif validPlaintiffs' alleged complaints are both traceable to the action (or
                                                                                               inaction)
of the Secretary and redressable by the Secretary.




                                                  14
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 15 of 33




        Accordingly, the Court concludes that Plaintiffs have satisfied the causation and

 redressability requirements as to their claims against Defendant Secretary such thatat least at the

 present stageDefendant Secretary is a proper defendant in the litigation.

        D. Causation and RedressabilityBrazos EA and McAllen City Secretary

        The Brazos Motion and McAllen Motion take the opposite position from that of the

 Secretary's Motion. Specifically, the Brazos Motion argues that the Brazos BA was not the cause

 of Plaintiffs' injuries because she "did not review the signatures in question" or create the state

 policies in question. See docket no. 5. Indeed, the Brazos Motion states that "Plaintiffs do not make

a single allegation of wrongdoing against Hancock, other than that she followed Texas law." Id. at

p. 5. Additionally, the Brazos Motion argues that the Brazos BA "has no authority to remedy the

complaint" because she could not provide Plaintiffs with the relief they request "without violating

Texas law." Id. at p. 6. Similarly, the MeAllen Motion states that the Complaint "points to

Defendant Lara' s adherence to state laws" and is "completely devoid of any allegation of

wrongdoing on the part of the McAllen City Secretary." Docket no. 2'7p. 4. The McAllen Motion

further argues that the "McAllen City Secretary does not have the authority to revise or defend

state law," and thus, that "the suit should be brought against state officials." Id. at p. 5.

        Having reviewed the record, the Court finds that Defendants Brazos BA's and McAllen

City Secretary's arguments     areat least at this    stagewithout merit. Defendants Brazos BA's
and McAllen City Secretary's assertions ignore that "constitutional challenges are often brought

against local entities or officials enforcing statewide laws they played no role in creating." Voting

for America, Inc.   v.   Andrade, 888 F. Supp. 2d 816, 832-33 (S.D. Tex. 2012), rev'd on other

grounds, sub nom. Votingfor Am., Inc.      v.   Steen, 732 F.3d 382 (5th Cir. 2013) (collecting cases).

More specifically, courts have routinely held that both state-level and local officials may be proper



                                                    15
     Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 16 of 33




defendants when both play a role in the implementation and enforcement of a challenged election

law. See id. at 829-3 3 (holding that county registrar and Secretary          of State were both proper

defendants for plaintiffs' claims regarding voter registration drives); see also True the Vote         v.


Hosemann, 43 F. Supp. 3d 693, 712 (S.D. Miss. 2014) (holding that both county defendants and

the Secretary of State were properly named in National Voter Registration Act lawsuit); Mark

Wandering Med.    v.   McCulloch, CV 12-135-BLG-DWM, 2014 WL 12588302, at *3..4 (D. Mont.

Mar. 26, 2014) (finding that plaintiffs had standing to bring voting rights claims against both

county officials and the Secretary of State). Importantly, because it is the local official who often

"enforces the laws that [the plaintiffs] contend cause them injury, an injunction against [the local

official] would directly redress [the] alleged injury." Voting for Am., 888 F. Supp. 2d at 832-33.

For that reason, and as the Fifth Circuit has clearly explained, a defendant may still satisfy the

causation and redressability standards for Article III standing if the defendant has "definite

responsibilities relating to the application [of the statute]" even if the defendant may be "far from

the sole participant in the application of [a] challenged statute." KP.       v.   LeBlanc, 627 F.3d 115,

123-24 (5th Cir. 2010).

       Applying these standards, it is clear that Plaintiffs' allegations satisfy both the causation

and redressability requirements necessary to make Brazos EA and McAllen City Secretary proper

defendants in this litigation. The allegations in the Complaint indicate that Brazos EA and McAllen

City Secretary have a designated role as the county election officer for all elections ordered by

their county and city respectively. See docket no.    1 ¶IJ   33 & 34; Tex. Elec. Code § 83.002, 83 .005

& 31.043.' Importantly, the allegations indicate both that the Election Code provides the county
           1




  As part of its analysis of the pending motions, the Court may consider all relevant provisions of
the Texas Election Code. See United States v. Schmitt, 748 F.2d 249, 255-56 (5th Cir. 1984).
Section 83.002 of the Texas Election Code states that the county clerk is the EVC for "the general
election for state and county officers and any other countywide election held at county expense,"

                                                 fi
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 17 of 33




 election officer with broad authority over the mail-in ballot voting process and that Defendants

 Brazos EA and/or McAllen City Secretary have the authority to implement additional safeguards

 that may have prevented Plaintiffs' injuries in this case and may provide forms of relief going

 forward.'2   See, e.g., docket no.   1   ¶J 38 & 60. Accepting that inference with respect to the Local
 Defendants' authority, as the Court must do at this stage, it is clear that the Local Defendants

 satisfy the redressability and causation pleading requirements for Plaintiffs' Article III standing.

 Indeed, at least one other court has found this type of authority is sufficient to render local

 defendants liable for the application of unconstitutional state laws governing mail-in ballot

 signature-comparison procedures. See, e.g. Zessar v. Helander, No. 05 C 1917, 2006 WL 642646

(N.D. III. March 13, 2006) (finding county clerk who was responsible for most aspects of the mail-

in ballot process, except matching signatures, liable for violating Fourteenth Amendment by

failing to provide pre-deprivation notice and hearing to mail-in ballot voters).

        Accordingly, because the Court finds that Plaintiffs' alleged injuries are both traceable to

actions (and/or inaction) by the Local Defendants and potentially redressable by the Local




and Section 31.043 of the Election Code states that the county elections administrator shall perform
"the duties and functions placed on the county clerk by this code." Similarly, Section 83.005 of
the Election Code states that "the city secretary is the early voting clerk for an election ordered by
an authority of a city."
12
   Plaintiffs' response appears to confirm that indication. Specifically, the response asserts that the
Election Code does not prohibit Brazos EA and/or McAllen City Secretary from (i) taking steps
(such as training) to ensure uniformity with respect to signature comparisons and/or (ii) providing
voters with pre-rej ection notice of a signature mismatch and an opportunity to cure before actually
rejecting the ballot. See docket no. 32 pp. 16-17. Indeed, although the EVBB and/or SVC are
responsible for comparing signatures and sending formal notice of a ballot's rejection, the county
election officer is generally responsible for most aspects of the mail-in ballot process. As an
example, it appears that the Election Code formally gives the county election officer the ability to
file a lawsuit challenging the EVBB or SVC's determination regarding a voter's signature. Id. at
§ 87.127(a).


                                                      17
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 18 of 33




 Defendants' future conduct, the Court finds that Plaintiffs have adequately alleged standing to

 assert their claims against Defendants Brazos EA and McAllen City Secretary in this action.

 II.      Defendants' Motions to Dismiss for Failure to State a Claim

          The various Defendants each also assert numerous bases on which they contend Plaintiffs'

claims should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6). The Secretary's Motion argues

that Plaintiffs' due process and equal protection claims must be dismissed because the provisions

of the Election Code at issue (i) do not impose a severe burden on the right to vote and/or (ii) are

justified by the State's legitimate interests. See docket no. 30 pp. 14-19. The Secretary also seeks

dismissal of Plaintiff CTD's claim asserted pursuant to the ADA and RA, contending that Texas

law already provides reasonable accommodations to disabled voters.          See id.     at p. 20. Defendants

Brazos EA and McAllen City Secretary seek dismissal of Plaintiffs' claims pursuant to Rule

1   2(b)(6) because certain claims fail to specifically name the Local Defendants and/or identify their

alleged wrongdoing. See docket no. 27 pp. 4-5; docket no. 29 pp. 5-6. Finally, the Brazos Motion

also argues that Plaintiff's prayer request is improper.   See   docket no. 29 pp. 6-7.

         A.      Legal Standard

         Under Fed. R. Civ. P. 8(a), a complaint is considered well pled if it contains "a short and

plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a) is

considered in conjunction with Fed. R. Civ. P. 12(b)(6), which provides that a complaint may be

dismissed if it "fails to state a claim upon which relief can be granted." Courts apply these rules

through the process outlined by the Supreme Court in       Bell   Atlantic Corp.   v.   Twombly, 550 U.S.

544 (2007) and Ashcrofi v. Iqbal, 556 U.S. 662 (2009).

         Dismissal is appropriate under Fed. R. Civ. P. 1 2(b)(6) if, assuming the truth of all facts

alleged in the complaint, it fails to state a "claim to relief that is plausible on its face." Iqbal, 556



                                                   18
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 19 of 33




U.S. at 678 (quoting Twombly, 550 U.S. at 570). In order to state a plausible claim to relief, the

complaint must include "allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory." Twombly, 550 U.S. at 562 (quoting Car Carriers, Inc.

v.   Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). Those allegations may be "either direct

or inferential." Id. In applying Rule 12(b)(6), the Court must distinguish between pleadings of fact,

which are presumed as true, and statements of legal conclusion, which are not entitled to the

presumption of truth. Iqbal, 556 U.S. at 679. "A plaintiff's obligation to provide the 'grounds' of

his 'entitle[ment] to relief,' requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265 (1986)). Throughout the Rule 12(b)(6) analysis, "[t]he complaint must be

liberally construed, with all reasonable inferences drawn in the light most favorable to the

plaintiff." Morgan v. Swanson, 659 F.3d 359, 370 n.17 (5th Cir. 2011) (en banc) (quoting Woodard

v.   Andrus, 419 F.3d 348, 351 (5th Cir. 2005)).

          B.        Plaintiffs' Due Process Claim

          Plaintiffs' due process claim alleges that Defendants have violated the Due Process Clause

of the Fourteenth Amendment by failing to provide pre-rejection notice and an opportunity to cure

to mail-in voters who have their votes rejected on the basis of an alleged signature mismatch. See

docket no.     1   ¶J 52-61. Defendant Secretary asserts that the claim is subject to dismissal because
(i) the relevant Election Code provisions do not impose a severe burden, (ii) any burden imposed

is justified by the State's interest, and that (iii) in any event, Plaintiffs failed to avail themselves   of
the post-election processes available to them. See docket no. 30 pp. 12-18.

         As an initial matter, the parties dispute whether Plaintiffs' due process claim is governed

by the "Matthews" standard or "Anderson/Burdick" standard. See Matthews            v.   Eldridge, 424 U.S.



                                                     19
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 20 of 33




 319, 225 (1976); Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S. 428

 (1992). Plaintiffs contend that the Matthews framework should apply to the due process analysis,

 see docket no. 32 pp. 23-25, and Plaintiffs note that numerous courts evaluating due process claims

 related to mail-in voting procedures have evaluated the claims under that framework, which

 instructs the Court to balance the following considerations:

        First, the private interest that will be affected by the official action; second, the risk
        of an erroneous deprivation of such interest through the procedures used, and the
        probable value, if any, of additional or substitute procedural safeguards; and finally,
        the Government's interest, including the function involved and the fiscal and
        administrative burdens that the additional or substitute procedural requirement
        would entail.

Matthews, 424 U.S. at 335. The Secretary, on the other hand, contends that a more flexible

standardknown as the "Anderson/Burdick" testapplies to the constitutional analysis of all state

laws that allegedly burden the right to vote. Under the A nderson/Burdick test, a court "must weigh

'the character and magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate' against 'the precise interests put

forward by the State as justifications for the burden imposed by its rule." Burdick, 504 U.S. at

434 (quoting Anderson, 460 U.S. at 788-89). Strict scrutiny applies only when the right to vote is

"subjected to 'severe' restrictions." Burdick, 504 U.S. at 434. Where a law "imposes only

reasonable, nondiscriminatory restrictions upon the First and Fourteenth Amendment rights of

voters, the State's important regulatory interests are generally sufficient to justify the restrictions."

Id.; see also Anderson, 460 U.S. at 788. The parties appear to agree that such a standard should

apply to the analysis of Plaintiffs' equal protection claims, but the Secretary asserts that the

Anderson/Burdick standard should also govern the analysis of Plaintiffs' due process claim. See

docket no. 30 pp. 13-14.




                                                  20
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 21 of 33




         The argument for applying the Matthews test to Plaintiffs' due process claim is a strong

 one, as the framework explicitly references both "procedures" and potential "procedural

 safeguards." Matthews, 424 U.S. at 335. For that reason, the standard appears to be more directly

 applicable to due process claims premised on mail-in ballot procedures and/or the lack of

 procedural safeguards related to the mail-in voting process. Notably, it appears that multiple courts

 have applied the Matthews framework to substantially similar claims involving due process

 challenges to mail-in ballot signature-comparison procedures. See, e.g., Saucedo    v.   Gardner, 335
 F. Supp. 3d 202, 214 (D.N.H. 2018); Martin, 341 F. Supp. 3d at 1338; Zessar, 2006 WL
                                                                                      642646
at *7 On the other hand, certain courts have stated that the A nderson/Burdick framework is meant

to apply to all constitutional challenges to voting restrictions, including both due process claims

and equal protection claims. See,   eg, Duncan v. Husted, 125 F. Supp. 3d 674, 679-80 (S.D. Ohio
2015), aff'd (Mar. 7, 2016) (stating that in the Sixth Circuit, "the A nderson-Burdick test serves as

single standard for evaluating challenges to voting restrictions" including "First Amendment, Due

Process Clause of the Fourteenth Amendment, and Equal Protection Clause of the Fourteenth

Amendment claims"); Weber v. Shelley, 347 F.3d 1101, 1105-06 (9th Cir. 2003) (analyzing equal

protection and due process challenges to touchscreen voting system without voter-verified paper

trail under Anderson and Burdick). However, the Secretary has failed to cite any cases in which

the A nderson/Burdick framework has been applied to an evaluation of a due process claim related

to mail-in ballot procedures.

       In any event, the Court need not specifically decide the issue at this stage, as the Court

concludes that Plaintiffs have adequately alleged a due process claim against Defendants




                                                21
          Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 22 of 33




     regardless of whether the Matthews orAnderson/Burdick framework applies.'3 As an initial matter,

     the Court notes that most of the Secretary's arguments for dismissal would require the Court to

     balance and evaluate the parties' asserted burdens, interests and justifications at the motion to

     dismiss stage. Doing so would be improper, however, as the Court must accept Plaintiffs' factual

     allegations as true at as part of the 1 2(b)(6) analysis, and no factual record has been developed at

     this stage.

             With respect to the specific application of the A nderson/Burdick framework, the first step

 in the analysis requires the Court to consider the      burdenif anycreated by the relevant Texas
 Election Code provisions and/or their         enforcement.'4   Based on the allegations in Plaintiffs'

 Complaint, the burden created by the State's mail-in ballot procedures is a substantial one. Here,

 Plaintiffs allege that thousands of voters have been disenfranchised as a result of Texas'
                                                                                            mail-in
 voting process and signature-matching procedures. Unsurprisingly, courts have held that the
                                                                                             lack
 of an opportunity to cure mail-in ballot rejections, which disenfranchises thousands of voters, is a

"serious burden on the right to vote." Florida Democratic Party           v.   Detzner, No. 4:1 6-cv-607-
MW/CAS, 2016 WL 6090943, at *6 & n.1 1 (N.D. Fla. Oct. 16, 2016) (citing Ne. Ohio Coal. For

the Homeless v. Husted, 696 F.3d 580, 597 (6th Cir. 2012)). Although the Secretary asserts
                                                                                           that
there are various safeguards that reduce any burden, each of the State's referenced
                                                                                    procedures is
alleged to have flaws that result in (or fail to prevent)       disenfranchisement.'5   Perhaps the most

' Although the Court
                      need not make such a determination as part of this Order, the parties should
be prepared to provide additional briefing and/or argument as to the issue as the case
                                                                                       progresses.
      discussed in the prior note, the Court has not determined that the A nderson/Burdick standard
is the appropriate standard for analyzing the merits of Plaintiffs' due process claim. The
                                                                                           Court is
merely demonstrating that Plaintiffs have adequately alleged a due process claim
                                                                                            against
Defendants irrespective of whether the Matthews or A nderson/Burdick framework is
                                                                                        applicable.
See also note 20, infra.
15
  For example, the Secretary argues that a provision that permits a witness signaturein
                                                                                         lieu of
the signature matching requirementreduces the burden of the State's
                                                                           signature-comparison
                                                    22
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 23 of 33




  telling allegations are those indicating that at least one of the named Individual Plaintiffs tried to

  cure the improper rejection of his ballot following post-election notice, and yet was unable to do

  so under the State's current procedures. See docket no.    1   ¶ 10; docket no. 32 p. 28. On that basis,
 this Court concludes that Plaintiffs have adequately alleged that the procedures in question impose

 a substantial burden on the right to vote.

         The   allegationsif accepted     as   truealso   indicate that the State has no compelling

 justification for the existing voting procedures, such that the second factor of the Anderson/Burdick

 test is also satisfied for the purposes of the Rule 12(b)(6) analysis. To be clear, the Court agrees

 with the Secretary's general assertion that Texas "indisputably has a compelling interest in

 preserving the integrity of its election process" by preventing voter fraud. Eu v. San Francisco Cty.

 Democratic Cent. Comm., 489 U.S. 214, 231 (1989); see also Purcell v. Gonzalez, 549 U.S. 1, 4

 (2006). But Plaintiffs' due process allegations do not wholesale challenge Texas' decision to use

signatures as one method for preventing voter fraud on certain mail-in ballots. Instead, Plaintiffs

challenge the fact that Texas has instituted procedures that result in disenfranchisement because

voters are not provided a meaningful opportunity to cure if a ballot is improperly rejected on
                                                                                               the
basis of mismatched signatures. Importantly, the Secretary's Motion offers no argument as
                                                                                          to how
the State's interest in preventing voter fraud is furthered by failing to provide pre-rejection notice



provisions. See docket no. 30 pp. 14-15. However, a review of the provision indicates that
                                                                                                    only
 certain individuals who vote by mailnamely those who certify that they are unable to sign
                                                                                                     the
ballot "because of a physical disability or illiteracy"are able to utilize the witness
                                                                                              signature
procedure. See Tex. Elec. Code § 1.011(a). Plaintiffs' response also notes that many voters
                                                                                                    may
not have access to such a witness. See docket no. 32 p. 30. Moreover, although the
                                                                                        Secretary notes
that a voter is entitled to notice of a ballot's rejection within ten days following the
                                                                                         election, such
notice may be of little use to a voter whose ballot has already been rejected if it does not
                                                                                               provide
the voter with sufficient opportunity to seek relief. Tex. Elec. Code 87.0431;
                                                                         §           docket no.  1 ¶ 44.
And although it is true that a local election officer "may petition a district
                                                                                   court for injunctive
relief," such relief is discretionary, and the law does not appear to require election
                                                                                            officers to
pursue such action. See id. at § 87.127.

                                                  23
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 24 of 33



  and an opportunity to   cure.16   Indeed, Plaintiffs' allegations indicate that there is no compelling

 justification for Defendants' failure to provide an opportunity to cure, as the Secretary's stated

 concerns regarding voter fraud appear to be inconsistent with the State's apparent objections to the

 due process protections sought by       Plaintiffs.17   Notably, although the State no doubt also has a

 compelling interest in preventing in-person voter fraud, the Complaint alleges that Texas presently

 provides pre-rejection notice and an opportunity to cure to voters who fail to comply with certain

 requirements for in-person voting. See docket no.        1   ¶ 59 (citing Tex. Elec. Code. § 65.054 1, which
 states that voters who lack identification on election day may cast a provisional ballot and provide

 photo identification within six days of the election in order to have their ballot counted). The

 Secretary's briefing fails to explain why a form of pre-rejection notice and an opportunity to cure

 cannot be provided to mail-in voters as well.

         Additionally, the Secretary's argument that "Plaintiffs disregarded the process available to

them" would be an improper basis for dismissing the claim at this stage. See docket no. 30 17.
                                                                                          p.
Specifically, the Secretary asserts that Tex. Elec. Code             §§   87.127(a) provided Plaintiffs with

16
    The Secretary directs the Court to Lemons v. Bradbury, 538 F.3d 1098 (9th Cir. 2008), in which
 the Ninth Circuit rejected due process and equal protection challenges to Oregon's signature-
 matching procedures for verifying citizens' signatures on petitions for ballot initiatives. See docket
 no. 30 pp. 16-17. In Lemons, however, the Ninth Circuit noted that signatures on
                                                                                          petitions for
 "initiative and referenda. . . are often gathered by privately hired signature gatherers" which may
 be more likely to lead to fraudulent signatures. 538 F.3d at 1104. Moreover, a review of
                                                                                                Lemons
 indicates that Oregon provided additional safeguards during the signature-comparison process
                                                                                                     that
 are not provided under the Texas Election Code. Id. at 1105. In light of the differences
                                                                                               between
the specific circumstances in Lemons and those at issue in this case, the Ninth Circuit's
                                                                                             opinion in
Lemons does not provide a basis for dismissing Plaintiffs' due process claims at this
                                                                                          stage.
 17
    Here, "Defendants offer no satisfying explanation for why [the State] cannot have
                                                                                         both a robust
signature-match protection and a way to allow every eligible voter-by mail and provisional
                                                                                                   voter
whose ballot is mistakenly rejected an opportunity to verify their identity and have
                                                                                            their votes
count." Democratic Executive Comm. ofFlorida v. Lee, 915 F.3d 1312, 1322 (11th
                                                                                         Cir. 2019). If
anything, "letting mismatched-signature voters cure their vote by proving their identity
                                                                                                 further
prevents voter fraudit allows supervisors of elections to confirm the identity of that voter
                                                                                                  before
their vote is counted." Fla. Democratic Party v. Detzner, 2016 WL 6090943, at *7

                                                    24
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 25 of 33




 protection, such that "Plaintiffs could have raised their concerns of improper rejection to their

 county election officer" who could have thenat his or her discretionchosen to file a lawsuit

 on the voter's behalf. See docket no. 30 P. 17. As an initial matter, the Secretary fails to cite

 precedent for the proposition that an election officer's discretionary ability to seek judicial relief

 affords process sufficient to cure the deprivation of the fundamental right to vote. Additionally,

 the Secretary's argument depends on the Court adopting the Secretary's assertion of the facts at

 the motion to dismiss stage, which would be improper even         f the Secretary provided evidentiary
 support for its contentions. See Iqbal, 556 U.S. at 678. Instead, however, the Secretary's assertion

 appears to ignore specific factual allegations contained in Plaintiffs' Complaint which directly

 contradict the Secretary's contention. Indeed, the Complaint alleges that Plaintiff Richardson did

 specifically notify an election official of Brazos County's error, and county officials declined to

pursue any relief on Richardson's behalf. See docket no.       1   ¶   10. Thus, at least at this stage, the

 Secretary's argument lacks both legal and factual support.

        Finally, to the extent either Local Defendant argues that Plaintiffs' Complaint fails to state

a due process claim against Brazos EA and/or McAllen City Secretary, such an argument is without

merit.'8   As an initial matter, Plaintiffs' Complaint references conduct by "Defendants," such that

it is clear that the claim is asserted against the Local Defendants as well as the Secretary. See, e.g.,

docket no.   1 ¶IJ   54, 56-57 & 60. Moreover, and as discussed in Section I.D, supra, it is the local

election officers, such as Defendant Brazos EA and/or Defendant McAllen City Secretary, who

allegedly enforce Texas election laws in a manner that has violated Plaintiffs' due process rights.


18
   The Brazos Motion asserts that "Hancock" is not specifically named in Count I, and that
"Plaintiffs do not make a single allegation of wrongdoing against Hancock." See docket no. 29
p. 5. Meanwhile, the McAllen Motion generally asserts that the Complaint is "devoid of any
allegation of wrongdoing on the part of the McAllen City Secretary" and again asserts that state
officials are the proper Defendants. See docket no. 27 pp. 4-5.

                                                   25
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 26 of 33




 Further, Plaintiffs contend that the Local Defendants have broad powers under the Election Code

 that provide them with the authority to afford Plaintiffs additional procedural protections such as

pre-rejection notice and/or an opportunity to cure. Accordingly, the Court concludes that Plaintiffs

have adequately alleged a due process claim against the Local Defendants in addition to stating a

claim against the   Secretary.'9


        Accordingly, the Court finds     thateven if the    Anderson/Burdick standard is      applied
Plaintiffs have adequately alleged a due process claim related to Defendants' failure to provide

Plaintiffs with pre-rejection notice and an opportunity to cure the improper rejection of mail-in

ballots based on the State's signature-comparison process.2°


19
   To the extent that the Brazos Motion asserts that Plaintiffs' prayer request is improper, see
docket no. 29 pp. 6-7, the Court need not specifically consider the argument at this stage.
Importantly, a Rule 1 2(b)(6) motion "tests the legal sufficiency of allegations," and even assuming
Plaintiffs' specific request for relief is in some way improper, that request is not fatal to Plaintiffs'
pleading so long as the statement of the claim indicates that the Plaintiffs may be entitled to some
form of relief. See, e.g., Dingxi Longhai Dairy, Ltd. v. Becwood Tech. Grp. L.L. C., 635 F.3d 1106,
1108 (8th Cir. 2011) (emphasis in original) (citations omitted) (reversing dismissal of complaint
and noting that Rule 1 2(b)(6) dismissal is only appropriate "if it is clear that no relief could be
granted under any set of facts that could be proved consistent with the allegations"); Carcano v.
Cooper, 350 F. Supp. 3d 388, 422 n.27 (M.D.N.C. 2018) ("[Am improperly-stated request for
relief is not normally grounds for dismissal of a complaint."); Zurich Am. Ins. Co. v. Southern-
Owners Ins. Co., Case No. 3:15-cv-01041-J-34PDB, 2018 WL 1071939, at *3 (M.D. Fla. Feb.26,
2018) ("Indeed, a well-pleaded claim ought not be dismissed because a party misconceives the
appropriate remedy."). Because the Complaint in this case adequately alleges that Plaintiffs may
be entitled to some relief, the Brazos Motion is denied to the extent it takes issue with Plaintiffs'
prayer request.
201n the event the Matthews test is the appropriate standard, it is even more apparent that Plaintiffs
have adequately alleged a due process claim against Defendants. Indeed, multiple courts have
awarded judgment in plaintiffs' favor under similar factual circumstances after applying the
Matthews test. See, e.g., Saucedo v. Gardner, 335 F. Supp. 3d 202, 214 (D. N.H. 2018) (granting
plaintiffs' request for summary judgment and permanent injunctive relief as to their procedural
due process challenge against a New Hampshire mail-in ballot signature matching law); Martin,
341 F. Supp. 3d at 1338 (granting plaintiffs' request for injunctive relief against a Georgia mail-in
ballot signature matching law pursuant to procedural due process requirements); Zessar, 2006 WL
642646 at *7 (employing the Mathews test to strike down a mail-in ballot signature matching law
on due process grounds). Based on the Complaint's allegations, the private interesthere, the
deprivation of the fundamental right to voteweighs heavily in Plaintiffs' favor. Moreover,

                                                  26
          Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 27 of 33




             C.          Plaintiffs' Equal Protection Claims

             Plaintiffs' first equal protection claim generally asserts that the implementation of Texas'

     signature-matching provisions for mail-in ballots has placed an undue burden on certain voters'

     right to vote that is not justified by any state interest. See docket no.    1 ¶IJ   62-70. Plaintiffs' second
 equal protection claim generally targets the non-uniformity of the application of the law,
                                                                                            and
 asserts that because neither uniform standards nor training is required with respect to
                                                                                         signature
 comparison, the State's procedures are enforced in an "arbitrary" manner based on "ad
                                                                                       hoc"
 standards.       See   id.   at ¶j 71-74. Thus, Plaintiffs assert that the procedures for evaluating signatures

 "vary from county to county, from SVC to SVC in counties with multiple committees,
                                                                                    and even
 from meeting to meeting and ballot to ballot." Id. at ¶ 73. In response, Defendant Secretary
                                                                                              argues
 that (i) the State is permitted to treat mail-in voters differently than in-person voters, and
                                                                                                (ii) the
 standard for comparing signatures is "sufficiently uniform to ensure equal treatment of
                                                                                         voters."
 Docket no. 30 pp. 18-19.

           For reasons similar to those set forth in the prior Section, the Court finds that
                                                                                             Plaintiffs
have adequately alleged a violation of the Equal Protection Clause in the Fourteenth
                                                                                                  Amendment.2'



Plaintiffs' allegations indicate that the risk of erroneous deprivation of their rights is
                                                                                           significant,
as is the probable value of the procedural remedies that may be available. Finally, the
                                                                                        allegations
especially those indicating that the State already affords similar safeguards to other
                                                                                            groups of
votersindicate that the threat to government interests and the cost of remedial procedures are not
significant.
21
   The Court interprets the first equal protection claim (Count II) to largely overlap with
                                                                                             Plaintiffs'
 due process claim, in which Plaintiffs contend that the Texas Election Code is
                                                                                   unconstitutional to
the extent it does not require that mail-in voters receive pre-rej ection notice of
                                                                                           a signature
mismatch and an opportunity to cure an improper rejection. The Court interprets the
                                                                                          second equal
protection claim (Count III) to assert that the Texas Election Code places an undue burden
                                                                                                 on the
right to vote to the extent it does not require the promulgation of uniform standards
                                                                                        and/or training
with respect to signature comparison such that signature comparisons are conducted in a
                                                                                             consistent
manner. Although Plaintiffs assert the claims separately, the Court will consider them
                                                                                            together in
this Section, in light of the fact that the Supreme Court has indicated that it
                                                                                     is appropriate to
consider the statutory framework as a whole in determining whether an undue burden
                                                                                              has been
                                                          27
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 28 of 33




 As an initial matter, the Court does not necessarily disagree with the Secretary's general assertion

 that a State may use different procedures for mail-in ballots as those used for in-person voting. See

 ACLUofNew Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008) (noting that voting by

 mail "is a fundamentally different process from in-person voting, and is governed by
                                                                                      procedures
 entirely distinct from in-person voting procedures."). Here, however, the crux of Plaintiffs'
                                                                                               equal
 protection claim is not a complaint that the Election Code contains different provisions for in-

 person and mail-in voting. Instead, Plaintiffs allege that the State's mail-in voting procedures (and

 their implementation by local officials) result in the disenfranchisement of eligible voters who

 attempt to vote by mail. This injury allegedly results both from the provisions' and local officials'

 failure to provide voters with pre-rejection notice and an opportunity to cure, as well as from the

 State's and local officials' failure to promulgate standards regarding signature comparison and/or

training for EVBB and/or SVC members. Moreover, this type of alleged injury (i.e., the improper

rejection of a voters' ballots and the resulting disenfranchisement) places a significant burden
                                                                                                 on
the voting rights of individuals who are eligible to and elect to vote by mail. See
                                                                                    Section II.B.,
supra; see also Democratic Exec. Comm.           of   Fla.   v.   Detzner, 347 F. Supp. 3d at 1030

("Disenfranchisement of approximately 5,000 voters based on signature mismatch is a substantial

burden.").

        The Court must compare this burden to Defendants' justification for the design
                                                                                       and
implementation of the mail-in ballot signature-matching procedures,22 and based on the
                                                                                          allegations


placed on the right to vote. See generally Crawfordv. Marion Cty. Election Bd., 553
                                                                                       U.S. 181, 199
(2008). Moreover, Plaintiffs' first equal protection claim (in Count II) appears to
                                                                                    also incorporate
many of the allegations from the second (in Count III), including that the
                                                                               current mail-in ballot
procedures involve "an error-prone signature comparison procedure conducted
                                                                                        by election
officials who are not trained in signature verification." Docket no. 1 70.
                                                                       p.
22
   As noted in Section II.B, supra, the parties appear to agree that the A
                                                                           nderson/Burdick standard
governs the analysis of Plaintiffs' equal protection claims.

                                                28
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 29 of 33




 in the Complaint, Plaintiffs have adequately alleged that such a burden is not outweighed by any

 compelling justification. To the extent the Secretary asserts its interest in preventing voter fraud

 as ajustification for the existing procedures, the prior Section explains how providing pre-rejection

 notice and an opportunity to cure may actually further that interest. See Section I.B & note 17,

 supra. In addition, to the extent that any party asserts that providing an opportunity to cure defects

 with a signature would result in unjustified costs or delays, the Complaint alleges that Defendants

 already provide such an opportunity to cure to in-person voters who fail to properly comply with

 in-person photo ID requirements. See docket no.       1   ¶ 59 (citing Tex. Elec. Code.   §   65.0541).

 Moreover, at this stage, the Court is in no position to evaluate (i) the cost or burdens associated

with promulgating standards and/or mandating training related to signature comparisons or (ii) the

extent to which the existing provisions already result in uniformity,23 and thus, neither evaluation

is a basis for dismissal. Accordingly, at least based on Plaintiffs' allegations, the Court cannot

conclude that any state interest outweighs the disenfranchisement that results from the existing

mail-in ballot procedures and signature verification process.24

        Additionally, at least one court has applied the A nderson/Burdick framework to a similar

equal protection claim targeting Florida's signature-comparison framework for mail-in ballots that

failed to provide (i) pre-rejection notice and an opportunity to cure and/or (ii) uniform procedures

for conducting signature comparisons, and that court issued injunctive relief after finding that the



23
  Defendant Secretary directs the Court to Tex. Elec. Code § 87.04 1(e), (f) & 87.027(i) for the
proposition that "local election officials employ a uniform standard provided by statute" when
comparing signatures. See docket no. 30 p. 19. However, these sections provide guidance as to
which signatures an EVBB or SVC should use for the purposes of signature comparison, but the
sections provide no guidance as to the appropriate procedure or standard for determining that a
voter's signatures do not match.
24
   Of course, Defendants may certainly develop a record on these issues and move again on these
issues if the record supports their contention.

                                                 ,
     Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 30 of 33




plaintiffs were likely to succeed on the merits of their claim. See Florida Democratic Party        v.


Detzner, 2016 WL 6090943, at *1, *3 ("The issue in this case is whether Florida's statutory

scheme, which provides an opportunity to cure no-signature ballots yet denies that same

opportunity for mismatched-signature ballots, is legally tenable. The answer is a resounding

'no."). Although this Court fully recognizes that the Florida litigation challenged a different set

of mail-in signature-comparison procedures, Plaintiffs' burden at the motion to dismiss stage is

much lower in this case. Thus, the court's determination in the Florida litigation further enforces

this Court's conclusion that Plaintiffs have adequately alleged a potentially viable equal protection

claim in this case. Accordingly, the Secretary's Motion is denied to the extent it seeks dismissal

of Plaintiffs' equal protection claim.

       Finally, much like with their due process claim, the Court concludes that Plaintiffs have

also adequately asserted an equal protection claim against the Local Defendants. As an initial

matter, the Court interprets the Complaint to assert its equal protection claims against both the

Local Defendants and the    Secretary.25   As discussed above, the Court recognizes that the Local

Defendants did not draft the Texas Election Code and their alleged conduct may have been




25
    The Brazos Motion correctly notes that Count III does not include a specific reference to
"Defendants" or "Hancock," and thus, the Brazos EA asserts that Count III does not state an equal
protection claim against the Brazos EA. See docket no. 29p. 6. As an initial matter, the Complaint
contains general allegations regarding the non-uniformity of the signature-comparison process,
including at the local level, and thus, the assertion of such allegations against the Local Defendants
is hardly a surprise. See docket no. 1 ¶ 73. Moreover, as discussed in note 21, supra, the two equal
protection claims overlap, and Plaintiffs' allegations regarding the lack of uniformity and/or
training regarding signature comparison are included both in Count II (which repeatedly identifies
"Defendants" and describes their alleged conduct) and Count III (which describes local officials'
alleged conduct but does not specifically reference "Defendants"). Thus, for the practical purposes
of this litigation, the Court concludes that Plaintiffs have adequately asserted a claim against the
Local Defendants related to the uniformity of the signature-review process and/or the lack of
training involving signature comparison, irrespective of whether the Brazos EA or McAllen City
Secretary are specifically identified by name in Count III.

                                                  30
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 31 of 33




consistent with the explicit requirements of the Election Code. However, the allegations indicate

thatthrough the enforcement of the Election Code's provisionsthe Local Defendants played
an active role in the disenfranchisement of Plaintiffs and/or Plaintiffs' members. Further, the

allegations indicate that nothing in the Texas Election Code prohibits the Brazos EA and/or

McAllen City Secretary from providing pre-rejection notice of a signature mismatch and/or an

opportunity to cure, nor does any provision prohibit local election officials from providing training

such thatat least locallysignature reviews are cOnducted in a uniform and non-arbitrary basis.

Accordingly, the allegations in the Complaint do indicate that the Local Defendants were actors in

Plaintiffs' alleged equal protection violation, and thus, the Brazos Motion and McAllen Motion

are also denied to the extent they seek dismissal of Plaintiffs' equal protection claims pursuant to

Rule 12(b)(6).

         D.          Plaintiff CTD's ADA & RA Claims

         A plaintiff asserting a claim under Title II of the ADA must allege: "(1) that he has a

qualifying disability; (2) that he is being denied the benefits of services, programs, or activities for

which the public entity is responsible, or is otherwise discriminated against by the public entity;

and (3) that such discrimination is by reason of his disability." Hale      v.   King, 642 F.3d 492, 499

(5th Cir. 2011). The elements of a reasonable accommodation claim under Title II of the ADA and

the RA are practically the same. See 29 U.S.C.      §   794 (a) ("No otherwise qualified individual with

a disability..   .   shall, solely by reason of [1 disability, be excluded from the participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity"); Hainze

v.   Richards, 207 F.3d 795, 799. (5th Cir. 2000), cert. denied, 531 U.S. 959 (2000) (noting that

"Congress' intent was that Title II extend the protections of the Rehabilitation Act").




                                                    31
       Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 32 of 33




           Plaintiff CTD alleges that "[d]efendants' refusal to reasonably accommodate          [1   mail-in

ballot voters with disabilitieseither by allowing them to contest and cure a ballot rejected for

signature mismatch or by not applying the signature-comparison requirements to their ballots

discriminates against said voters and excludes them from participation in and unfairly denies them

the benefits of the mail-in ballot process." Docket no.      1   ¶ 6. Defendant Secretary argues that

Plaintiff CTD fails to state a claim under the ADA or RA and CTD fails to allege discrimination

because the Texas Election Code provides for reasonable accommodations that prevent disabled

individuals from being denied benefits.   See   docket no. 30 p. 20. Specifically, the Secretary states

that "any disabled voter can avoid having the signature-comparison requirements applied to their

ballots [if he or she] sign[s] through a witness." See Id. (citing Tex. Elec. Code § 97.04 1(b)(1)-(2)).

The Secretary also asserts that disabled voters have the right to vote in-person at the curbside of a

polling place if the voter is unable to enter the polling place.   See   docket no. 35 (citing Tex. Elec.

Code   §   64.009).

           As an initial matter, the Court notes that Defendant Secretary has asked the Court to

concludeat the motion to dismiss stagethat the State has provided disabled plaintiffs with
reasonable accommodations as a matter of law. The Secretary's request again ignores that the

Court must accept Plaintiffs' allegations at this stage. The Secretary is welcome to make this

argument at later stages in the litigation after an evidentiary record has been developed, but it

would be improper for the Court to rely on these assertions as a basis for dismissal. Instead, upon

a review of the allegations, the Court concludes that Plaintiff CTD has adequately alleged that

disabled voters who are unable to duplicate their signatures are not provided an opportunity to vote

that is equal and equally effective as the opportunity provided to           others.26   Accordingly, the


26
  Plaintiff CTD argues that the witness signature option deprives a disabled voter of the ability to
vote privately. See docket no. 32 p. 40. The Secretary responds to CTD's assertion by noting that

                                                   32
      Case 5:19-cv-00963-OLG Document 41 Filed 12/23/19 Page 33 of 33




 Secretary's Motion is denied to the extent it seeks dismissal of the Plaintiff CTD's ADA and RA

 claims.

           Finally, the Brazos Motion argues that the Complaint does not "state that [Hancock] did

 anything wrong" with respect to Plaintiff CTD's alleged ADA and RA violations. See docket no.

 29p. 6. Although the Brazos Motion contends that Hancock merely complied with state law, CTD

 alleges that Hancock's (and other local officials') enforcement of the Election Code violated the

 ADA and RA.      See, e.g.,   docket no.   1   ¶ 81. Accordingly, the Court finds that Plaintiff CTD has

 also adequately alleged a claim against Brazos EA with respect to violations of the ADA and RA,

 notwithstanding the Brazos Motion's contention that Hancock merely followed state law.27

                                     CONCLUSION AND ORDER

           For the reasons set forth above, Defendants' motions to dismiss (docket nos. 27, 29 & 30)

are DENIED.

           IT IS SO ORDERED.

           SIGNED this   1/y of December, 2019.
                                                                   ORLANDO L. GARCIA
                                                               Chief United States District Judge




a disabled voter may still vote in private before having a witness sign the envelope. See docket no.
35 p. 10. Even assuming the Secretary's assertion is true, however, the framework still requires a
disabled voter to locate and then seek the assistance of a witness, a burden that is not imposed on
non-disabled voters. The same is also true to the extent a disabled voter must seek assistance in
reaching the polling place before he or she is even able to vote curbside. Thus, the Court concludes
that Plaintiff CTD states a claim pursuant to the ADA and RA even if the Secretary's assertions
regarding accommodations are given weight at this stage.
27
  The McAllen Motion does not specifically address Plaintiff CTD's ADA and RA claim, but for
the same reason, the Court concludes that Plaintiff CTD has also adequately alleged such a claim
against the McAIIen City Secretary.

                                                       33
